Case 2:21-cv-00119-GZS Document1 Filed 05/03/21 Pagelofi1 PagelID# 1

EN THE MATTER OF cNTERNATEON eA
foR THE UNITED STATES Ne? Rich.
DisTet ok OF MAINE
Fort lond Pavision

ith HD a

Robert Jeans 1 ar-3 © eQOMPLAIVT
Sesus H, Cheist
Mutvel nsuronce,

Tee Nasional ¢ Version

wey ae or) ae

trons | ed le Sad eo

net) i NT

. Facts + Details
Lr Says ms name qb On The caver: Bob

i ue Sess, Onte 6 all the.
25 ov herce. ‘hoi Raber Sanes
“lari St evint) He Said 1 Swint Gr)

Renee Q-RST=D sragaped Heme.

ei sine wR Ba
See eal Bee

Salam, ocean. 57 301~ 2652
